El Juez Asociado Señor Ortiz
emitió la opinión del tribunal.
El peticionario en este caso radicó en el antiguo Tribunal Municipal de Puerto Rico, Sala Primera de San Juan, una querella en representación y para beneficio del obrero Rafael Yizcarrondo. En ella se alega y solicita lo siguiente:
“2. El obrero Rafael Vizcarrondo trabajó para la querellada en un negocio lucrativo de suministro de combustible a distintas líneas aéreas en San Juan, Puerto Rico, desde noviembre de 1946 a octubre de 1949, operando dicho negocio durante los siete días de la semana, a virtud de un permiso concedido por el Comi-*91sionado querellante a la querellada para emplear trabajadores en la prestación de ese servicio durante los domingos y días feriados, a tenor de las disposiciones de la. Ley núm. 80 apro-bada en 5 de mayo de 1931.
“3. En su referido empleo Rafael Vizcarrondo trabajó en los séptimos días (días de descanso) durante las horas y por los salarios relacionados en el Exhibit I que se une a la presente querella, haciéndose formar parte integrante de la misma.
“4. La querellada pagó a Rafael Vizcarrondo las referidas horas trabajadas en tales séptimos días a un tipo sencillo de salario cuando venía obligada a pagarlas a tipo doble a tenor de lo dispuesto por la Ley núm. 289 aprobada en 9 de abril de 1946 y la Ley 379 aprobada en 15 de mayo de 1948, adeudán-dole al obrero Rafael Vizcarrondo la diferencia, cuyo importe asciende a la suma de $113.41, suma que la querellada se niega a pagarle a pesar de las múltiples gestiones y requerimientos hechos al efecto por el querellante.
“5. La querellada viene obligada a pagar a Rafael Viz-carrondo otra suma igual a la precedentemente reclamada por concepto de liquidación de daños y perjuicios, de acuerdo con las disposiciones de la referida Ley núm. 379 de 1948.
“Por todo lo cual, el querellante de este Honorable Tribunal respetuosamente solicita se sirva dictar sentencia declarando con lugar la presente querella y, en su consecuencia, condenando a la querellada a pagar al obrero Rafael Vizcarrondo la suma de $226.82.”
Contestó la querella aceptando algunos y negando otros de los hechos alegados en la querella y, finalmente, el tribunal admitió una estipulación de hechos presentada por las partes, con lo cual quedó el caso sometido. El Tribunal Municipal dictó sentencia declarando sin lugar la querella, enta-blando el aquí peticionario apelación para ante el anterior Tribunal de Distrito de Puerto Rico, Sección de San Juan.
Bajo las mismas condiciones expuestas, las partes some-tieron el caso para resolución de este último tribunal. (1)
*92Dictó sentencia el tribunal de distrito declarando sin lugar la querella. Como conclusiones de hecho, expuso el juez re-currido las siguientes:
“1. Que el obrero querellante Eafael Vizcarrondo recibió un día de descanso en cada semana de calendario comprendida *93durante las fechas en que trabajó para la querellada desde noviembre de 1946 hasta octubre de 1949. (2)
“2. Que no obstante haber disfrutado el querellante de un día de descanso en cada semana de calendario, dicho obrero tra-bajó consecutivamente siete o más días sin disfrutar de uno de descanso al cabo de seis de trabajo durante los períodos indi-cados en el Exhibit I que se hizo formar parte de la querella.
“3. Que la querellada The Shell Company (Puerto Rico) Limited es una empresa comercial sujeta a cumplir con las dis-posiciones del artículo 553 del Código Penal de Puerto Rico (Ley del Cierre) y que estaba sujeta a tales disposiciones du-rante los distintos períodos cubiertos por la querella en este caso.
“4. Que durante todos los períodos cubiertos por la querella en este caso la querellada The Shell Company (Puerto Rico) Limited tenía expedido a su favor un permiso por el Comisio-nado del Trabajo de Puerto Rico bajo la autoridad de la Ley 80 de 1931, según enmendada, autorizándole a trabajar ciertos empleados los días domingo y demás días feriados por ley, entre cuyos empleados estaba el querellante Rafael Vizcarrondo.”
Expresó el tribunal a quo en sus conclusiones de derecho que (1) la Ley núm. 289 aprobada el 9 de abril de 1946 ((1) pág. 683), según ha sido enmendada, no es aplicable a la querellada por operar ésta una empresa comercial sujeta a las disposiciones del artículo 553 del Código Penal (Ley del Cierre) ; y (2) que el permiso otorgado por el Comisionado del Trabajo al querellado, para trabajar con ciertos emplea-dos (incluyendo al obrero querellante) en domingos y días feriados, no tiene el alcance, según alegó el querellante, de colocar a la querellada fuera del cumplimiento de la Ley del Cierre, ni el de sujetarla, por tanto, a cumplir con la Ley núm. 289 de 1946.
El peticionario imputa al tribunal inferior la comisión del siguiente error:
“El tribunal inferior erró gravemente al concluir que bajo las disposiciones de la Ley núm. 289 de 9 de abril de 1946 y *94de la Ley núm. 379 de 15 de mayo de 1948, una industria que está sujeta a las disposiciones de la Ley de Cierre (artículo 553 del Código Penal) pero que ha obtenido del Comisionado, hoy Secretario del Trabajo de Puerto Rico, el permiso para emplear obreros en días festivos dispuesto por la Ley núm. 80 de 5 de mayo de 1931, según enmendada, cumple con las refe-ridas leyes números 289 y 379 al concederle a tales empleados un día de descanso en cada semana de calendario, no viniendo obligada a concederle a los mismos un día de descanso des-pués de seis días consecutivos de trabajo y de no hacerlo así a pagarles las horas trabajadas en dicho séptimo día a tiempo doble.”
El artículo 553 del Código Penal, tal como ha sido enmendado, dispone, en parte, lo siguiente:
“Los domingos, durante todo el día excepto cuando fueren domingos los días 24 de diciembre, y primero y 5 de enero; el primer lunes de septiembre (Labor Day), y el día 4 de julio; los días de fiesta legal desde las 12 a. m.; todos los sábados desde las 9 p. m.; todos los días laborables desde las 6 p. m. y los días 24 y 31 de diciembre y 5 de enero de cada año, desde las 10 p. m., permanecerán cerrados al público; y una hora des-pués de cerrados, no se permitirá ninguna clase de trabajo para los empleados en los establecimientos comerciales e industriales, con excepción de los designados a continuación: ...”
Se enumeran a continuación los establecimientos comer-ciales e industriales expresamente exceptuados de los alcan-ces de la ley. La sección 2 de dicho artículo,, tal como fué enmendado por la Ley núm. 110 de 1937 (Leyes de 1936-37, pág. 268), dispone lo siguiente:
“Los empleados y dependientes de las empresas y estableci-mientos exceptuados por la ley, que presten sus servicios a base de un salario anual, mensual, semanal o en cualquier forma, que no sea por jornal o ajuste a un tanto alzado, tendrán derecho a un día de descanso por cada seis de trabajo, con salario íntegro.” (3)
*95Ambas partes han estipulado que la interventora en este caso, o sea, el patrono del peticionario, es uno de los esta-blecimientos sujetos a las disposiciones del artículo 553 y que estaba sujeto a tales disposiciones durante los distintos períodos comprendidos por la reclamación en este caso. Sin embargo, también se estipuló que la interventora tenía un permiso expedido a su favor por el Comisionado del Tra-bajo de Puerto Rico bajo las disposiciones de la Ley núm. 80 de 1931 (pág. 497), según ha sido posteriormente enmen-dada, autorizándolo a utilizar al obrero querellante durante los días domingo y demás días feriados por ley. Tal Ley núm. 80 de 1931 fué enmendada por la Ley núm. 24 apro-bada el 15 de noviembre de 1935 ((1) pág. 189), aplicable a este caso en cuanto al período de tiempo envuelto en la reclamación, de 13 de diciembre de 1946 al 14 de mayo de 1947, en cuya fecha se aprobó otra ley enmendatoria, que veremos más adelante. La referida Ley núm. 24 de 1935 dispone, en parte, lo siguiente:
“Sección 1. — Por la presente, el Comisionado del Trabajo queda autorizado para conceder permisos a los patronos o due-ños de establecimientos industriales y comerciales para emplear obreros o empleados en las horas extras del día o de la noche que a juicio de dichos comisionados fueren necesarias con el fin de permitir a dichos patronos- o dueños la terminación de trabajos urgentes o necesarios que deban efectuarse dentro del tiempo determinado en talleres, fábricas, factorías o cualquier establecimiento industrial o comercial en Puerto Rico.
“Cuando un patrono o dueño tuviere necesidad de acogerse a las disposiciones de esta Ley, procederá a notificar al Comi-*96sionado del Trabajo, y en ausencia de éste, al subcomisionado o persona que les esté sustituyendo al frente de dicho departa-mento, de que tal necesidad existe y del tiempo que necesita para la terminación del trabajo y el comisionado o subcomisio-nado o persona que lo sustituya al frente del departamento podrá extender el correspondiente permiso; Disponiéndose, que cual-quier tiempo extra que fuere trabajado por las operarías, ope-rarios o empleados de dichos establecimientos industriales o comerciales, una vez autorizados sus patronos o dueños de acuerdo con las disposiciones de esta Ley, será pagado a razón de un tipo doble de salario por hora; Y disponiéndose, además, que una vez concedido el permiso el Comisionado del Trabajo tendrá la facultad de investigar los motivos o razones que tuvo el patrono o dueño para hacer la solicitud; y si encontrare que los hechos se han falseado maliciosamente o que tal solicitud se hizo sin causa justificada, tales hechos constituirán un delito menos grave (misdemeanor) y dentro de los sesenta días sub-siguientes a la concesión de tal permiso, podrá radicarse la correspondiente denuncia.” (Bastardillas nuestras.)
En virtud de la Ley núm. 418 de 14 de mayo de 1947 ((1) pág. 843) se dispuso, en parte, lo siguiente:
. . Disponiéndose, que cualquier tiempo extra que fuere trabajado por los obreros o empleados de dichos establecimien-tos industriales o comerciales, una vez autorizados sus patronos o dueños de acuerdo con las disposiciones de esta Ley, será pagado a razón de un tipo doble de salario por hora, si los referidos obreros o empleados hubieran trabajado en ese mismo día durante un período total de ocho o más horas, y un tipo sencillo de salario si se tratare de obreros o empleados que no hubieren trabajado durante las ocho horas, inmediatamente pre-cedentes al período de trabajo extra. Será deber de todo patrono o dueño de establecimiento a quien se le hubiere expe-dido un permiso, enviar al Departamento del Trabajo, dentro del término de diez (10) días, después de realizado el trabajo un duplicado de la nómina de los empleados utilizados por el mismo, en la cual se hará constar bajo juramento el nombre de todos los empleados, su dirección, concepto del trabajo rea-lizado, tiempo y salarios pagados. Y disponiéndose, además, que, una vez concedido el permiso, el Comisionado del Trabajo tendrá la facultad de investigar los motivos o razones que tuvo el *97patrono o dueño para hacer la solicitud; y si encontrare que los hechos se han falseado maliciosamente o que tal solicitud se hizo sin causa justificada, tales hechos constituirán un delito menos grave (misdemeanor) y dentro de los sesenta días sub-siguientes a la concesión de tal permiso, podrá radicarse la correspondiente denuncia.” (Bastardillas nuestras.)
Hasta el 15 de mayo de 1948, fecha en que se aprobó la Ley núm. 379 ((1) pág. 1255), los derechos de los obreros-de empresas o establecimientos sujetos al ya citado artículo-553 del Código Penal, cuando esos obreros trabajaban en. ocasiones prohibidas expresamente por la ley pero con el per-miso del anterior Comisionado del Trabajo, se determinaban de acuerdo con las leyes ya transcritas. Sin embargo, la Ley núm. 379 de 1948, que proveía compensación doble por cada, hora extra trabajada, dispuso, en parte, lo siguiente;
"Artículo 4. — Son horas extras de trabajo:
“(d) las horas que un empleado trabaja para su patrono' durante los días u horas en que el establecimiento en que presta servicio deba permanecer cerrado al público por disposición legal; Disponiéndose, sin embargo, que no serán horas extras las. horas que el empleado trabaja para su patrono durante los días u horas en que el establecimiento deba permanecer cerrado al público cuando el patrono ha obtenido del Comisionado del Tra-bajo el permiso requerido por la Ley núm. 80 de 5 de mayo de 1931, según ha sido o fuere subsiguientemente enmendada, y la totalidad de horas trabajadas por el empleado durante ese día no exceda de ocho horas ni la totalidad de horas trabajadas durante la semana exceda de cuarenta y ocho horas.
“(e) las horas que un empleado trabaja para su patrono durante el día de descanso que se haya fijado o se fijare por ley en el caso de industrias y negocios que no están sujetos al cierre de su establecimiento.”
La Ley núm. 188 de 6 de mayo de 1949 ((1) pág. 595) enmendó de nuevo la Ley núm. 80 de 1931 referente al per-miso concedido por el Comisionado del Trabajo y dispuso en parte que las horas extras trabajadas y la compensación al trabajo realizado a virtud de tales permisos serán determi-*98nadas y pagadas de acuerdo con las disposiciones de la ya ^citada Ley núm. 379 de 15 de mayo de 1948.
Sin embargo, lo que alega el obrero reclamante es que su caso está cubierto por la Ley núm. 289 aprobada el 9 de abril de 1946. La sección 1 de dicha ley dispone lo siguiente:
“Todo empleado de cualquier establecimiento comercial o industrial, empresa o negocio lucrativo que no estuviere sujeto a las disposiciones sobre cierre al público del artículo 553 del Código Penal de Puerto Rico, según ha sido subsiguientemente enmendado, tendrá derecho a un día de descanso por cada seis (6) días de trabajo.
“A los efectos de esta Ley, se entenderá por día de descanso un período de veinticuatro (24) horas consecutivas.”
La sección 4 de la referida ley dispone:
“Todo patrono que emplee o permita que un empleado tra-baje durante el día de descanso que se establece en esta Ley vendrá obligado a pagarle por las horas trabajadas durante dicho día de descanso un tipo de salario igual al doble del tipo convenido para las horas regulares.”
El obrero querellante no formula su reclamación a base de la compensación que se le debe pagar por su trabajo efec-tuado los días domingo y demás días feriados permitidos por el Comisionado, sino que alega que a pesar de él haber dis-frutado de un día de descanso en cada semana de calen-dario, como él trabajó consecutivamente siete o más días sin disfrutar de ninguno de descanso al cabo de seis días de trabajo durante el período cubierto en la reclamación,(4) la *99ya citada Ley núm. 289 de 1946 es aplicable a las circuns-tancias de este caso. Tal ley es aplicable exclusivamente a los empleados de empresas y establecimientos que no estu-vieren sujetos a las disposiciones del artículo 553 del Código Penal. Tal como se estipuló por ambas partes, la interven-tora estaba sujeta a las referidas disposiciones. El hecho de que el Comisionado del Trabajo le hubiese concedido un per-miso a la interventora para emplear obreros o empleados en las horas extras del día o de la noche, aun los domingos y días feriados, no implica el que la interventora estuviese exceptuada de las disposiciones del artículo 553. El propio artículo señala específica y expresamente cuáles son las em-presas y establecimientos que no están sujetos a tal articu-lado. De acuerdo con la propia Ley núm. 80 de 1931, según enmendada, el permiso concedido por el Comisionado del Trabajo es provisional y transitorio y se refiere a situacio-nes de emergencia con respecto a la terminación de trabajos urgentes o necesarios que deban efectuarse dentro de un tiempo determinado. Esa autorización concedida al Comi-sionado en cuanto a conceder tales permisos a patronos no implica el poder y la facultad para determinar qué indus-trias deben estar permanentemente sujetas a la ley, o cuáles deben ser consideradas como exceptuadas. Durante la vi-gencia del permiso el patrono interventor estaba autorizado, provisionalmente, a no cumplir con las disposiciones del artículo 553, pero tal exención transitoria no lo colocaba en la categoría de una empresa no sujeta a la referida dispo-sición legal.
En Cardona v. Corte, 62 D.P.R. 61, 72-73, se dijo lo siguiente:
“La Ley núm. 80, Leyes de Puerto Rico, 1981 (pág. 497), según fué enmendada por la Ley núm. 24, Leyes de Puerto Rico, 1935 ((1) pág. 189), autoriza al Comisionado del Trabajo para conceder permisos a los patronos en establecimientos comer-ciales o industriales para emplear personas en las horas extras del día o de la noche con el fin de terminar trabajo urgente o *100necesario que debe efectuarse dentro de un período determi-nado. Este estatuto dispone un tipo doble de compensación por cada hora así trabajada. La Ley núm. 80 evidentemente fué el producto de la experiencia adquirida bajo el artículo 553. Habiéndose descubierto que era en beneficio de toda la comu-nidad el permitir que tales establecimientos permanecieran abiertos para poder terminar el trabajo bajo ciertas circuns-tancias especiales, se dispuso que se podía obtener temporal-mente la suspensión de la ley mediante permiso del Comisionado. Pero para proteger al trabajador contra indulgencia excesiva del Comisionado hacia los patronos, la ley dispone doble com-pensación por tal trabaj o. Como resultado, un patrono no esta-ría dispuesto a solicitar un permiso excepto en un caso bona fide de emergencia.” (Bastardillas nuestras.)
Entendemos que la intención legislativa al aprobarse la Ley núm. 289 de 1946 fué la de hacerla aplicable a aquellas empresas o establecimientos que no estuviesen sujetos a las disposiciones del artículo 558 del Código Penal, de acuerdo con los propios términos de dicho articulado. No fué la in-tención del legislador el hacer tal ley aplicable a las situa-ciones temporeras que surgiesen al amparo de la Ley núm. 80 de 1931, según enmendada. La propia historia legislativa de las leyes que ya hemos citado así nos lo demuestra. La Ley núm. 289 de 1946 que se pretende aplicar a este caso no hace mención alguna de la Ley núm. 80. Como ya hemos visto, la tantas veces mencionada Ley núm. 80 de 1931 fué enmendada de nuevo por la Ley núm. 418 de 14 de mayo de 1947, o sea, con posterioridad a la núm. 289 de 1946, al efecto de disponer que cualquier tiempo extra que fuere tra-bajado por obreros de establecimientos autorizados por el Comisionado, será pagado a un tipo doble de salario por hora, si los referidos obreros hubieren trabajado en ese mismo día durante un período total de ocho o más horas. No se hace mención alguna de la Ley núm. 289 de 1946, que se refiere a establecimientos no sujetos al artículo 553. Se trata, por lo tanto, de dos situaciones distintas que envuel-ven distintas normas en cuanto a la compensación a ser *101pagada. En el año 1949 se enmendó de nuevo la ya citada Ley núm. 80 de 1931, en virtud de la núm. 188 de 1949, y se dispone que la compensación por horas extras trabajadas bajo permiso del Comisionado será determinada de acuerdo con las disposiciones de la Ley núm. 379 de 15 de mayo de 1948, que es una ley general de horas extras, y no se hizo referencia alguna a la núm. 289 de 1946. Con posteriori-dad a esta última ley, el legislador ha insistido en enmendar la Ley núm. 80 de 1931 en forma separada e independiente de la núm. 289 de 1946. Todo ello indica que la Ley núm. 80 de 1931, según enmendada, se refiere a una situación especial, independiente de y distinta al campo de acción cubierto por la ley que se pretende aplicar a este caso. Otra confir-mación de este criterio la encontramos al observar que en el inciso {d) del artículo 4 de la Ley general de horas extras (núm. 379 de 15 de mayo de 1948), se establece una fór-mula especial en cuanto a la compensación por horas extras cuando el patrono ha obtenido un permiso especial del Comi-sionado del Trabajo bajo la Ley núm. 80, mientras que en el inciso (e) del mismo artículo se dispone que serán consi-deradas como horas extras sujetas a doble compensación las horas que un empleado trabaje para su patrono durante el día de descanso que se haya fijado o se fijare por ley en el caso de industrias y negocios que no estén sujetos al cierre de su establecimiento. Surge claramente de esa ley que el legislador le da un trato distinto a los empleados que traba-jan para un patrono sujeto a un permiso del Comisionado y a los empleados que trabajan para patronos que no estén sujetos al artículo 553 del Código Penal.
Se alega por el peticionario y querellante que el criterio que estamos adoptando destruye el propósito y la intención legislativa de beneficiar a los obreros, y le ocasiona un grave perjuicio a los obreros que están en la misma situación del reclamante en el caso de autos, ya que el querellante estaría obligado a trabajar, por ejemplo, por diez días con-*102secutivos, sin que se le dé una compensación doble por el sép-timo día a tono con lo dispuesto por la ya citada Ley núm, 289 de 1946.
En Compañía Popular v. Unión de Trabajadores, 69 D.P.R. 179, 184, 185-86, se dice lo siguiente:
“Precisa concluir que la Legislatura le concedió a los em-pleados que recibían paga por hora o por día en las industrias exentas de las disposiciones de la Ley del Cierre los mismos privilegios que tienen los empleados de las industrias que están obligadas a cerrar los domingos. Los patronos comprendidos en esta última categoría están obligados a conceder a sus em-pleados que trabajan por hora o por día un día de descanso el domingo; pero éstos sólo reciben la paga que se ganan trabajando los seis días. Parrondo v. L. Rodríguez & Co., supra, pág. 449. Los empleados de las industrias exentas pueden o no trabajar el domingo, dependiendo de las necesidades de sus patronos espe-cíficos. Pero trabajando o no el domingo, bajo la Ley núm. 289 tienen derecho a un día de descanso — ya sea el domingo o algún otro día — después de trabajar durante seis días. Sin embargo, igual que en el caso de los empleados de las indus-trias no exentas, que descansan el domingo pero no reciben paga adicional por el mismo, la Ley núm. 289 provee un día de descanso para los empleados que trabajan por hora o por día en las industrias exentas sin paga adicional por el día de descanso.
“La sección 4 refuerza esta interpretación de la sección 1 de la Ley núm. 289. Dispone que si un empleado trabaja su día de descanso, recibirá un tipo de salario igual al doble del tipo convenido para las horas regulares. Esto es penalidad o paga extra exactamente igual a aquélla que se encuentra en las leyes y decretos sobre salario mínimo y horas máximas. Se ordena paga doble solamente por trabajo extra, teniendo el tipo mayor de salario el propósito de desalentar el trabajo extra. Pero si no se realiza trabajo alguno fuera de las horas regula-res, no hay paga por tiempo no trabajado. Y se desalienta, aunque si bien no se prohíbe, la semana de siete días de tra-bajo, al disponer (1) un día de descanso sin paga después de seis días de trabajo y (2) paga doble si se trabaja el día de descanso.
*103“El resultado es que la Ley núm. 289 establece una semana normal de seis días de trabajo para las industrias exentas con el fin de igualar las condiciones de las últimas con aquéllas pre-valecientes en las industrias corrientes. En ambas categorías de industrias el trabajo debe suspenderse en cierto momento —después de una semana de trabajo de seis días. Una indus-tria no exenta no puede funcionar el domingo. Si un patrono exento opta por hacer uso de su privilegio de trabajar una semana de siete días, debe pagar por el séptimo día salario doble al tipo convenido para las horas regulares. Pero si trabaja a base de una semana de seis días, éste está exactamente en la misma posición que los patronos de las industrias corrientes.
“Resolver que bajo la sección 1 un empleado recibe paga por el séptimo día sin trabajarlo, sería frustrar la intención de la Legislatura expresada en la sección 4 al efecto de que el trabajo por el séptimo día deberá pagarse al doble del tipo sencillo. Es decir, según esa interpretación, un empleado que trabaja durante el séptimo día recibiría solamente paga sen-cilla en adición a la paga ordinaria a que ya tenía derecho sin trabajar. Y, como consecuencia, los patronos en las industrias exentas serían llevados a una semana de siete días o a una semana de cinco días, mientras que la Legislatura tuvo por miras por la Ley núm. 289 estimular el establecimiento de una semana normal de seis días aun para las industrias exen-tas. Por tanto parece claro de las secciones 1 y 4 que el em-pleado tiene derecho a un día de descanso sin paga.”
El caso anteriormente citado no es aplicable a las cir-cunstancias del de autos. En el caso citado la empresa estaba expresamente exceptuada de las disposiciones del artículo 553 del Código Penal, y era clara la aplicación de la Ley núm. 289 de 1946. Lo que se resolvió, en síntesis, fué que los trabajadores no tienen derecho a un día de descanso con paga pero que tendrán derecho a la compensación doble en caso que ellos trabajasen el séptimo día. Se indica, sin embargo, que fué el propósito de la Ley núm. 289 el desalentar una semana de siete días consecutivos de trabajo. Empero, si el legislador ha deseado establecer dos categorías distintas en cuanto a empresas y establecimientos expresamente excep-tuados del artículo 553 del Código Penal y de empresas y *104establecimientos que operan temporalmente bajo un permiso provisional del ahora Secretario del Trabajo, no es nuestra misión el establecer una norma distinta a la fijada por el legislador.
La inaplicabilidad de la Ley núm. 289 de 1946 no signi-fica que el obrero reclamante haya quedado en un estado de desamparo. La Ley núm. 80 de 1931, según enmendada, en conexión con la núm. 379 de 1948, contiene una fórmula especial en cuanto a la compensación a ser pagada en un caso como el de autos. (5) Tal como ya hemos indicado, la reclamación cubre el período de tiempo comprendido entre el día 13 de diciembre de 1946 y el 10 de agosto de 1949. Bajo la ley ya citada, núm. 24 de 15 de abril de 1935, en-mendatoria de la núm. 80 y aplicable a este caso en cuanto al período de tiempo incluido entre el 13 de diciembre de 1946 y el 14 de mayo de 1947, el obrero reclamante tiene derecho a que se le pague a razón de un tipo doble de salario por cada hora trabajada por el obrero en los domingos o días especiales cubiertos por el permiso del Comisionado del Tra-bajo. Ni de la estipulación de ambas partes ni del exhibit I que se acompañó a la querella surge cuáles fueron esos días ni cuántas horas en esos días trabajó el reclamante. La Sala de San Juan del Tribunal Superior de Puerto Rico, a la cual estamos devolviendo este caso, debe oír prueba sobre esos extremos y formular las conclusiones y pronunciamientos *105correspondientes. Debe hacer lo mismo en cuanto al período de tiempo comprendido entre el día 14 de mayo de 1947 y el 15 de mayo de 1948, aplicando la norma establecida en la Ley núm. 418 de 1947, o sea, cualquier tiempo extra traba-jado por el reclamante en los domingos y días especiales autorizados por el Comisionado del Trabajo, será pagado a razón de un tipo doble de salario por hora si el obrero hubiere trabajado en esos días así autorizados especialmente durante un período total de ocho o más horas, y un tipo sencillo de salario si se tratare de obreros o empleados que no hubieren trabajado durante las ocho horas precedentes al período de trabajo extra. Tal como interpretamos esa disposición, si el obrero ha trabajado en uno de esos días especialmente auto-rizados durante ocho o más horas, debe pagársele a razón de un tipo doble por cada hora trabajada en esos días espe-ciales, incluyendo, sin estar limitado a ellas, las horas tra-bajadas en exceso de ocho. Si el obrero ha trabajado menos de ocho horas, debe pagársele el tipo sencillo en cuanto a esas horas trabajadas. En cuanto al período de tiempo trabajado por el obrero entre el 14 de mayo de 1947 y el 10 de agosto de 1949, es de aplicación lo dispuesto en la Ley núm. 379 de 1948, al efecto de que “no serán horas extras las horas que el empleado trabaja para su patrono durante los días u horas en que el establecimiento deba permanecer cerrado al público cuando el patrono ha obtenido del Comisionado del Trabajo el permiso requerido por la Ley núm. 80 de 5 de mayo de 1931, según ha sido o fuere subsiguientemente en-mendada, y la totalidad de horas trabajadas por el empleado durante ese día no exceda de ocho horas ni la totalidad de horas trabajadas durante la semana exceda de cuarenta y ocho horas.” (Bastardillas nuestras.)
Tal disposición estatutaria implica que el obrero aquí reclamante tendría derecho a doble compensación por todas las horas trabajadas por él en los días especialmente autori-zados por el Comisionado si en esos días él ha trabajado más *106de ocho horas o si en la semana él ha trabajado más de cua-renta y ocho horas. En otras palabras, aun si el obrero no ha trabajado en exceso de ocho horas en tales días especiales, si en la semana él ha trabajado más de cuarenta y ocho horas, él tiene derecho a que se le pague a base de un tipo doble por todas y cada una de las horas que él trabaje en esos días especiales, ya que, en ese caso, esas horas trabajadas en tales días son consideradas como horas extras bajo el artículo 4 (d) de la Ley núm. 379 de 1948, que establece dos requisitos para que las' horas trabajadas en días especiales autorizados por el Comisionado no sean consideradas como horas extras, a saber: (a) que en tales días especiales no se trabaje en exceso de ocho horas, y (6) que en la semana no se trabaje en exceso de cuarenta y ocho horas. Al no cumplirse -con cualquiera de esos dos requisitos todas las horas trabajadas en días auto-rizados por el Comisionado son consideradas como horas extras sujetas a doble compensación. Debe observarse que en cuanto al primer requisito relativo a la jornada de ocho horas la fórmula implantada en la Ley núm. 379 de 1948 es aná-loga a la establecida en la ley anterior, núm. 418 de 1947. La núm. 379 le concede un beneficio adicional al obrero en cuanto a la implantación de un nuevo requisito relativo a la jornada de cuarenta y ocho horas a la semana. Debe seña-larse, además, que aun si el obrero no ha trabajado en exceso de cuarenta y ocho horas durante la semana, si no se cumple el primer requisito, o sea, si el obrero ha trabajado en exceso de ocho horas en los días especialmente autorizados por el Comisionado, él también tiene derecho a doble compensación por todas y cada una de las horas trabajadas en los días especialmente autorizados, al igual que ocurre bajo la Ley núm. 418 de 1947.
El artículo 4(d) de la Ley núm. 379 de 1948 no define la “semana”. Una “semana” se ha definido, por la juris-prudencia general, en dos formas, ya sea como la semana de calendario, indicativa del transcurso de siete días de domingo *107a domingo — Ronkendorff v. Taylor, 29 U.S. (4 Peters, 3ra. ed.) 212, 220; Leach v. Burr, 188 U.S. 510; Chrysler Corporation v. Review Board, 92 N.E. 2d 565 — o indicativa del transcurso de cualesquiera siete días consecutivos — Jackson v. Guss, 120 Pac. 353; Carpenter v. Okanogan County, 299 Pac. 400; In re Wright’s Will, 120 N.E. 725 — todo ello de acuerdo con determinado contexto estatutario y con la situa-ción especial envuelta. El artículo 2 de la propia Ley núm. 379 dispone que cuarenta y ocho horas de labor constituyen una semana de trabajo. (6) El contenido de la definición debe depender en la realidad prevaleciente en las relaciones entre patronos y obreros en una empresa determinada y de acuerdo con la situación especial de cada industria o activi-dad económica. No es necesario ni socialmente útil el que se adopte una fórmula rígida. Cf. Compañía Popular v. Unión de Empleados, supra. La norma , debe ser flexible y realista. Distintas clases de industrias, establecimientos y empresas pueden tener distintos sistemas en cuanto a sema-nas de trabajo, desde el punto de vista de la contabilidad, las nóminas, el pago de salarios, los turnos de trabajo, las horas de labor, los ingresos, la naturaleza del trabajo en sí y otros factores relevantes a la relación con sus obreros y la naturaleza del negocio o del proceso de producción. En el caso de autos la controversia se ha referido a la aplica-bilidad de la Ley núm. 289 de 1946 y no hubo prueba ni estipulación alguna relativa a la aplicación del artículo 4(d) de la Ley núm. 379 de 1948, y, por lo tanto, no tenemos ante nos elemento alguno de prueba en cuanto a la naturaleza de la semana de trabajo en el negocio de la interventora. Al ser devuelto el caso al tribunal inferior, debe éste considerar la prueba relativa a los factores que hemos mencionado a los *108fines de que pueda aplicar una norma concreta a tono con lo dispuesto por el ya mencionado artículo 4(d). Natural-mente, la naturaleza de la “semana de trabajo” no debe determinarse a base de la selección arbitraria o caprichosa de una de las partes sino que la determinación debe corres-ponder a la realidad objetiva del sistema actualmente usado, tal como se demuestre por los libros de contabilidad o por otra prueba digna de crédito en cuanto a los distintos facto-res que hemos mencionado.
Aunque el tribunal a quo actuó correctamente al resolver que no era aplicable al caso de autos la Ley núm. 289 de 1946, a los fines de que pueda considerar y dictaminar sobre la prueba adicional que hemos señalado, a base de las normas legales que hemos expuesto, se hace preciso el de-jar sin efecto la sentencia y devolver el caso a la Sala de San Juan del Tribunal Superior de Puerto Rico para que ante ella se sigan los procedimientos ulteriores que no sean incompatibles con esta opinión.
El Juez Asociado Señor Sifre no intervino.

 La estipulación de hechos sometida por las partes lee así:
“Comparecen las partes en este caso, representadas por sus respec-tivos abogados que suscriben y por medio de la presente estipulan los siguientes hechos:
*92“1. Que el obrero Rafael Vizcarrondo en cuya representación y para beneficio de quien el Comisionado del Trabajo de Puerto Rico establece la presente querella, durante las fechas en que trabajó para la que-rellada (desde noviembre de 1946 hasta octubre de 1949) recibió un día de descanso en cada semana calendario.
“2. Que no. obstante haber disfrutado el obrero Rafael Vizcarrondo de un día de descanso en cada semana calendario, la querellada The Shell Co. (Puerto Rico) Limited acepta que durante los períodos indicados en el Exhibit I que se hace formar parte de la querella, el obrero Viz-carrondo trabajó consecutivamente siete o más días sin disfrutar de uno de descanso al cabo de seis de trabajo, tal como lo exige la Ley 289 de 9 de abril de 1946.
“3. Las partes convienen en ilustrar por vías del siguiente ejemplo el alcance de lo estipulado en los dos párrafos anteriores:
“ejemplo.
“Un obrero trabaja para su patrono y recibe el lunes 1ro. de sep-tiembre de 1947 como día de descanso. Luego trabaja consecutivamente desde el martes 2 hasta el viernes 12 del mismo mes y año, concedién-dosele el sábado 13 como día de descanso. Véase que el obrero ha recibido un día libre en cada una de estas dos semanas calendario (párrafo 1ro. de esta estipulación) pero ha trabajado ininterrumpidamente desde el martes 2 de septiembre hasta el viernes 12 del mismo mes, o sea un total de 10 dias consecutivos (sic) sin disfrutar de un día de descanso al cabo de 6 días de trabajo como lo prescribe la Ley 289 de 9 de abril de 1946 (párrafo 2do. de esta estipulación).
“4. Se estipula entre las partes que la querellada The Shell Company (Puerto Rico) Limited es una empresa comercial que está sujeta a cumplir con las disposiciones del artículo 553 del Código Penal de Puerto Rico, y que estaba sujeta a tales disposiciones durante los dis-tintos períodos cubiertos por la reclamación en este caso.
“5. Las partes además estipulan que durante todos los períodos cu-biertos por la reclamación en este caso la querellada The Shell Company (Puerto Rico) Limited tenía un permiso expedido a su favor por el Comisionado del Trabajo de Puerto Rico bajo la autoridad de la Ley núm. 80 de 1931, según enmendada, autorizándole a trabajar ciertos empleados durante los días domingo y demás días feriados por ley, entre los cuales estaba el querellante Rafael Vizcarrondo.
“6. Las partes someten al Honorable Tribunal este caso a base de las alegaciones y de esta Estipulación de Hechos, así como a base de los alegatos que en forma alternada ofrecerán oportunamente.”


La reclamación cubre el período de tiempo comprendido entre el día 13 de diciembre de 1946 y el día 10 de agosto de 1949.


 Tal como disponía esta sección anteriormente, ésta se refería lite-ralmente a empresas y establecimientos no exceptuados por la ley. Tal disposición ha sido interpretada por este Tribunal en el sentido de que *95la palabra “no” había sido intercalada por inadvertencia y que, por lo tanto, la sección 2 debía interpretarse como refiriéndose a empresas y establecimientos exceptuados por la ley. Parrando v. L. Rodríguez & Co., 64 D.P.R. 438. Es interesante observar que en la Compilación de los Estatutos Revisados y Códigos de Puerto Rico de 1941 se incurre en el mismo error de intercalar la palabra “no” a pesar de que ella había sido eliminada por dicha Ley núm. 110, aprobada el 13 de mayo de 1937. La última enmienda hecha al referido artículo 553 del Código Penal se aprobó en virtud de la Ley núm. 250 de 9 de mayo de 1950 ((1) pág. 657), que no es aplicable en forma alguna a este caso.


E1 ejemplo incorporado a la estipulación sirve de ilustración en cuanto a las alegaciones del obrero querellante. Por ejemplo, él recibe el lunes día 1ro. de septiembre de 1947 como día de descanso y luego trabaja consecutivamente desde el martes 2 hasta el viernes 12 del mismo mes y año, concediéndosele el sábado 13 como día de descanso. En cada semana él recibía un día libre, pero trabajaba por diez días consecutivos sin disfrutar de un día de descanso al cabo de seis días de trabajo, siendo ésta la situación a que se refiere la ya citada Ley núm. 289 de 1’946. El obrero no ha planteado cuestión alguna referente a la com-pensación que se le debe pagar por su labor durante los domingos, pero sí solicita que se le pague la compensación doble por el trabajo efec-tuado por él cada séptimo día después de seis días consecutivos de trabajo.


 La controversia en este caso ha girado en torno a la Ley núm. 289 de 1946, cuya inaplicabilidad hemos determinado. Sin embargo, en la querella se hace referencia a la Ley núm. 379 de 1948, que cubre, en parte, la compensación a ser pagada bajo la ley aplicable al caso, o sea, la núm. 80 de 1931, según enmendada, pero se formula la reclamación a base de la compensación a ser pagada por el hecho del obrero haber trabajado durante el séptimo día, que debe ser de descanso, a tono con tal Ley núm. 289 de 1946. Entendemos, en bien de la justicia, que el caso debe ser devuelto al tribunal inferior para que se determine a la luz de la prueba que se presente la compensación que ha de pagarse al obrero, si alguna, bajo la Ley núm. 80 de 1931, según enmendada, aunque ello envuelva las correspondientes enmiendas a las alegaciones, incluyendo las posibles defensas especiales que pueda presentar la interventora. (Véase 6 C.J.S. 1356.)


 El Decreto Mandatorio núm. 5 referente a la industria de cerveza y gaseosas dispone que se entenderá por semana de 48 horas cualquier período de siete días. Se define como un período de siete días consecu-tivos en los Decretos núm. 7 (teatros y cines), núm. 8 (ventas al por menor), núm. 9 (pan, etc.), núm. 12 (transporte) y núm. 13 (lavado y limpieza de ropa).